Title: From Thomas Jefferson to John Spurrier, 18 June 1793
From: Jefferson, Thomas
To: Spurrier, John



Sir
Philadelphia June 18. 1793.

The bearer hereof, Mr. Biddle, is a person whom I have employed as a manager of my farms in Virginia. As I have a mill-seat there for which I wish to find a tenant, I have given him a description of it, and desired him to make some enquiry about Brandywine to see if any body there is disposed to take such a place. As he as well as myself is a stranger there, I take the liberty of desiring him to call on you, in hopes you will be so kind as to advise him how to go to work to look out for a tenant. I have for some time intended to come to Brandywine myself, and still think to do it, if you can give me any hopes of finding a tenant there for my mill seat. I should wish to take up my head quarters with you, if you still have a public house as you had when I had the pleasure of seeing you at Philadelphia. I should also like to know whether we may hope to see your book published. Your advice to the bearer will oblige Sir Your humble servt

Th: Jefferson

